law offices Schlanger, Silver, Barg & Paine, L.L.P. a partnership including professional corporations 109 north post oak lane, suite300 Houston, Texas 77024 telephone(713) 785-1700 Facsimile (713) 785-2091 Writer’s Direct Dial (713) 735-8556 Internet E-Mail: klonghof@ssbplaw.com F. Kyle Longhofer Partner February 15, 2010 Securities and Exchange Commission treet, NE Washington D.C.20549 Re: Exousia Advanced Materials, Inc. Preliminary Proxy Statement of Schedule 14A Commission File No. 000-51381 Ladies and Gentlemen: On behalf of Exousia Advanced Materials Inc, please find a clean and redlined version of the Preliminary Proxy Statement on Schedule 14A for Exousia Advanced Materials, Inc. The revised Preliminary Proxy Statement reflects changes made in response to the comment letter, dated February 11, 2010, from the staff (the "Staff") of the Commission (the "Comment Letter") and other updating changes.The Preliminary Proxy Statement has been marked to show the changes from the Preliminary Proxy Statement initially filed with the Commission on January 15, 2010. For the convenience of the Staff, we have reprinted the Staff's comments below, using the numbering used in the Comment Letter, and then we have inserted the Company's responses immediately following each comment. General 1.
